 CARPENTERS LOCAL 2361313Carpenters Local Union No. 2361, United Brother-hood of Carpenters and Joiners of America,AFL-CIO and Bill E. Perry, its Agent andAdams Insulation Co., Inc.Orange County District Council of Carpenters,United Brotherhood of Carpenters and Joinersof America, AFL-CIO and Adams InsulationCo., Inc. Cases 21-CP-522 and 21-CP-523March 11, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn October 26, 1979, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, counsel for the ActingGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs, and Respondentsfiled cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, except to the extent inconsistent herewith,and to adopt his recommended Order.The Administrative Law Judge found that onFebruary 15, 1979, Respondents threatened an em-ployer with recognitional picketing. Finding this,the Administrative Law Judge analyzed the effectunder Section 8(b)(7)(C) of the Act of an unretract-ed threat to engage in such picketing. He conclud-ed that a threat of recognitional picketing, thoughunretracted for more than 30 days, did not consti-tute a violation of Section 8(b)(7)(C), when, ashere, the threat is made by a union which couldqualify as the certified representative of the unitemployees. The Administrative Law Judge there-fore dismissed the complaint in its entirety. TheBoard has not been called upon to resolve this pre-cise issue in prior cases, and, in view of our deter-mination, infra, that there is no recognitional threathere which would be cognizable under Section8(b)(7)(C) of the Act, we find it unnecessary hereto pass on the Administrative Law Judge's analysisof this issue. Nor will we resolve the issue in thisproceeding.For the reason el forth ll his dissellt in Genera Sroici Enmplio),erLUniton Local .No '3 a/tfilad mll Serice EnphvYcn Inrnantioal nt'iolt..4bfL-CIO (4-] Surltl Srvcl-, t, 224 NLRHB 434, 437 440 (1976).Chairman Faniting %sould adopt the Administrative L.as\ Judge's conclu-sions in this respect; he also concurs in the rationale of the majorityherein Since e fiiid here no threat f the kind the Admiistrati e I.as248 NLRB No. 59In November 1977, Respondents wrote letters toClassic Development Corporation (Classic), a gen-eral contractor, and to Adams Insulation Co., Inc.(Adams), a nonunion subcontractor, informingthem that Respondents intended to picket at a job-site at which Classic had subcontracted work toAdams, and that the intended picketing would besolely "for the purpose of advising the public that[Adams] is not signatory" to a contract "with theCarpenters' Union."2Shortly after sending theseletters, Respondents picketed the jobsite for 2 dayswith signs reading:Adams Insulation. Non-Union. SanctionedOrange County District Counsel of Carpen-ters, AFL-CIO.This picketing caused employees of some contrac-tors other than Adams to leave their jobs.In 1979, Classic contracted with Adams to per-form work on a second phase of the same project.Respondents wrote to Classic on February 15,1979, again advising it of an intention to engage ininformational picketing. The letter said, in pertinentpart:This is to advise you that Adams InsulationCompany is not signatory to an agreementwith the Carpenters Union and we have theright to advertise this fact and inform thepublic of this by lawful means including infor-mative picket lines.Should we picket Adams Inuslation Companyat this jobsite, the picketing will be directedsolely to informing the public of the fact thatAdams Insulation Company is not signatory toan agreement with the Carpenters Union andwill not be directed against your Company orany other employers or employees of anyother employer on the jobsite.Such picketing will be conducted strictly inaccordance with all applicable laws. Shouldyou believe that any picketing activities over-step the bounds of legality, please advise usimmediately so that we may correct the situa-tion.Judge discusses, Member Jenkins does not pass on his legal aalsis ofthe effect of such threatsContrary to his colleagues. Member Penello specificall) disaosss theAdministratise Lass Judge's analysis of the issue referred to abose inas-much as it is contrary to the position Member Penello expressed in Iltter-itatlonal Brotherhood of Electrical WorAers. Local 265 R P & .A Eictric)236 NLRH 1333. fn 1 (1978), to wshich he continues to adhere Hoxeser.Member Penello) joins his colleagues in finding hat no threat of recogii-tiotal picketing sas made here2 This represelitalioln as to the purpose of the picketilng coniforins tothe second or "publicilt" proviso to Sec 8(h)(7)(C) See fin 4. fi-a. andALJD at fin 12CARPENTERS LOCAL 2361 313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 22, 1979, for 1 day, Respondents pick-eted the project with signs similar to those used in1977:Adams Insulation. Non-Union. Unfair to Car-penters, Sanctioned by Orange County DistrictCouncil of Carpenters, AFL-CIOAgain, some employees of other subcontractors lefttheir jobs when confronted with the picket signs.There was also evidence that representatives of Re-spondents actively solicited employees of othersubcontractors at the site to refuse to work.The sole issue presented in this case is whether,in 1979, Respondents picketed with an object ofrecognition, within the meaning of Section8(b)(7)(C) of the Act, for more than 30 days.3Re-spondents engaged in actual picketing for only Iday. Counsel for the Acting General Counsel andthe Charging Party contends, however, that Re-spondent violated Section 8(b)(7)(C) because of thelegal equivalent of picketing began with the Febru-ary 15 letter. Thus, they argue that the letter con-tained a threat of recognitional picketing which re-mained unretracted for more than 30 days and hadthe legal effect of actual picketing with a recogni-tional object for such a period. As indicated above,we need not reach the legal equivalency conten-tion. For, the first question is whether there was athreat of such picketing as Section 8(b)(7)(C) limitsto 30 days.The Administrative Law Judge found the Febru-ary 15 letter to be a "coded threat to engage in tra-ditional recognitional picketing"-that is, picketingwhich is restricted in duration by Section8(b)(7)(C)-based on two preliminary findings: (1)he found that the subsequent, March 22, picketingexceeded the bounds of informational picketingexempted by the "publicity" proviso to Section8(b)(7)(C); and (2) he also found that, in 1977, Re-spondents had engaged in picketing that exceededthe bounds of the "publicity" proviso after sendinga letter of intention to picket solely for publicity.The Administrative Law Judge's findings regardingthe 1977 picketing, made only for the purpose ofproviding a background for the 1979 conduct, werelimited essentially to the fact that the picketing re-sulted in employees of other subcontractors leavingtheir jobs.43 The question of whether Respondents' conduct violated Sec 8(b)(4)of the Act is the subject of a separate proceeding.4 Picketing within the "publicity" proviso does not assume the absenceof a recognitional object The proviso exempts from the 8(h)(7)(C) re-strictions on recognitional picketing those activities which have, in thestatutory language. "the purpose of truthfully advising the public includ-ing consumers) that an employer does not employ members of. or have acontract with, a labor organization " This exemption is forfeited. hosesv-er, if the picketing has the effect of inducing employees of other employ-ers not to work Building and Colrructiol Trades Council of DelawareAccepting these preliminary findings, we thinkthey provide an inadequate basis on which to con-vert the February 15 letter into a threat of recogni-tional picketing. On its face, the letter exhibited notonly an intention to limit the picketing accordingto the "publicity" proviso; it also expressly request-ed the calling to Respondents' attention of any-thing about the picketing which might "overstepthe bounds of legality ...so that we may correctthe situation." Taken in isolation, this request couldbe read as being consistent with an intention toengage in lawful 8(b)(7)(C) picketing, outside the"publicity" proviso, for up to 30 days. However,such an intention is negated by the context inwhich the request appears, and what remains is areaffirmation that the picketing will be conductedwithin the bounds of the proviso.Whatever light the March 22, 1979, picketingmight cast on Respondents' intentions on February15, it can hardly convert this letter, retroactively,into a threat to picket in a manner inconsistentwith the proviso. It is immaterial whether or notRespondents had a recognitional object when they"threatened" informational picketing on February15.5Even if Respondents intended, on February15, contrary to the letter, to "overstep the bounds"of the proviso, the question is whether they threat-ened to do so. Only if the letter could be so con-strued do their intentions become relevant. See In-ternational Brotherhood of Electrical Workers, LocalNo. 278 (Felix Kelinske d/b/a Kelinske ElectricCompany), 232 NLRB 1044, 1045, fn. 3 (1977). Thequestion is whether the legal equivalent of recogni-tional picketing continued for more than 30 days-that is, whether Respondents exerted the pro-scribed coercion for a longer period than Congresshas permitted. The theory of the affirmative case isthat the legal equivalent began with a threat ofsuch picketing. But the coercion of a threat canbegin only when it can reasonably be perceived tobe a threat. A threat cannot, for this purpose, becreated retroactively. It must be determined tohave occurred or not based on what is contempo-raneous or past.This brings us to the effect Respondents' 1977conduct had on the construction to be given theirFebruary 15, 1979, letter. The Administrative LawJudge found persuasive the fact that, in 1977, Re-spondents warned of informational picketing butthen engaged in picketing which exceeded thebounds of the "publicity" proviso. He thought thismade the 1979 letter construable as a threat of the(Peitinaro Construction Co., Inc.) 215 NLRB 624 1974) Thus. the Ad-ministraive Lass Judge's findings as to the 1977 picketing here ,ere suf-ficient to remove the picketing from the "publicity" exemption' See fn. 4. supra. CARPENTERS LOCAL 2361315same pattern of conduct. We start again from theactual content of the letter. This was not a letterthat went to the brink of a threat of unlawful con-duct. The avowed threat of "publicity" picketingwas followed by what to all intrinsic appearances isa good-faith statement of intention to cooperatepromptly to remedy any overstepping. The lettermust, of course, be interpreted in the light of allthe pertinent surrounding circumstances. Since theletter speaks clearly, however, extrinsic evidencewarranting a construction contrary to its stated in-tention must be quite persuasive. We do not thinkthe burden is met by citing Respondents' conductof some 15 months earlier. The AdministrativeLaw Judge's finding that the 1977 picketing over-stepped the "publicity" proviso did not involve themanner in which the picketing was conducted, butonly the fact that it resulted in some employees' re-fusing to work behind the picket signs. This find-ing, thus, tells us nothing about Respondents' inten-tions with regard to complying with the "public-ity" proviso, either in 1977 or in 1979. But let ussuppose that it showed an intention in 1977 toengage in traditional recognitional picketing. It isone thing to say that, having once pursued a cer-tain course of conduct, a person might do it again.To rest a finding of unlawful conduct on such ahypothesis, however, requires a determination ofwhether it is a reasonable prediction or a tenuousspeculation. Even where a party has recentlythreatened an unlawful act, a statement of intentionto act within lawful guidelines is not to be inter-preted as a threat to breach those guidelines merelybecause the statement followed the unlawful threat.See General Drivers, Chauffeurs, and Helpers, LocalUnion No. 866 (The Stephens Company), 133 NLRB1393, 1395-96 (1961); District Council of PaintersNo. 48 and Paint Makers Local Union No. 1232(Hamilton Materials, Inc.), 144 NLRB 1523, 1524-25, 1531-32 (1963). Where, as here, a substantialtime has elapsed between the background conductand the statement sought to be construed, the forceof the background conduct is further diminished.6Were its 1977 conduct sufficient to discredit anydisclaimer however clear, Respondents would for-ever be precluded from alerting persons who mightbe affected of an intention to engage in "publicity"picketing. The purpose of the Act to limit thescope of labor disputes would not be served bysuch a result. What other purposes of the Actmight be served remain obscure.No imilar cnduct occurred in the inlrim r Repondens I senl a Jleterto another contractor, silatng Ihal i might picket Adams fir publicitylpurpscs. in Auguisl 1978 N.i picketing fllk. ssdHaving found that no threat occurred that couldhave started the 8(b)(7)(C) clock running, we shalldismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge:These consolidated cases were heard before me in LosAngeles, California, on May 21-22, 1979.1 They involvean alleged violation of Section 8(b)(7)(C) of the NationalLabor Relations Act, as amended (herein called the Act)on a joint and several basis by the named Respondents.There is the following pertinent procedural history:Adams Insulation Co., Inc. (herein called Adams) filedsubstantially identical charges with the Regional Direc-tor for Region 21, on March 22-in Case 21-CP-522,against Carpenters Local Union No. 2361, United Broth-erhood of Carpenters and Joiners of America, AFL-CIO(herein called the Local), and Bill E. Perry (Perry), asthe Local's agent; and, in Case 21-CP-523, againstOrange County District Council of Carpenters and Join-ers of America, AFL-CIO (herein called the Council).On April 20, the Regional Director issued an order con-solidating cases, consolidated complaint, and notice ofhearing against all above-named Respondents. The hear-ing date was later ordered advanced by the Regional Di-rector. Respondents' common answer to the consolidatedcomplaint acknowledges due service of the underlyingcharges and the formal papers establish due service onRespondents of the consolidated complaint and noticesof hearing.The IssuesStated generally, the main issue herein is whether theCouncil's unretracted letter of February 15 announcingan intention possibly to engage in picketing of Adams, toadvertise Adams' failure to be a signatory to a collective-bargaining agreement, coupled with I day of picketing ofAdams at a common construction site on March 22,amounts to a perfected violation of Section 8(b)(7)(C) ofthe Act. Subsidiary issues involve questions relating tothe character of the March 22 picketing, as well as con-sideration of the significance of a similar pattern of con-duct by the Council 1-1/2 years earlier in 1977.Upon careful consideration of the post-hearing briefstimely filed by all parties, and upon the entire recordherein, including my assessment of the witnesses' demea-nor and credibility, I hereby render the following:' All dales art I 197q. lllies Olher, l.se sptiltiledC A R P E N T E R S L O C A L 2 3 6 1 3 1 5~~~~~~~~~~~ 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. JURISDICTIONThe complaint alleges, and Respondents' answer, asamended at the hearing, admits that, at all times materialherein, Adams has been an insulation subcontractor inthe building and construction industry in Southern Cali-fornia, operating from principal offices in the city ofSanta Ana, and normally makes annual purchases ofgoods and services directly from points outside the Stateof California, valued in excess of $50,000. I so find.II. LABOR ORGANIZATIONRespondents' answer to the complaint likewise admitsthat the Local and the Council are each "labor organiza-tions" as defined in Section 2(5) of the Act and thatPerry is, and has been at all times material herein, theagent of both the Local and the Council, holding the po-sitions of secretary and business representative for theCouncil. I so find.111. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAdams is nonunion. Respondents have been displeasedby this fact, and have taken unsuccessful measures toalter this situation since at least 1974.2 In 1977, Adamswas the insulation subcontractor on the first phrase of aresidential development job for general contractor Clas-sic Development Corporation (herein called Classic) inthe city of Orange, California (herein called the Orangeproject). On November 2, 1977, the Council, through itsattorney, notified Classic and Adams by separate letters3that the Council intended to picket Adams at the Orangeproject for the purpose of ". ..advertis[ing] to themembers of the public that [Adams] is not signatory toan agreement with the Carpenters Union." Those letterscontained further disclaimers of any intention to disruptthe work of, or deliveries of supplies to, any contractor,including Adams, working, at the Orange project.On November 10-11, 1977, picketing of Adams at theOrange project occurred with signs which read:Adams Insulation. Non-UnionSanctioned Orange County District Council ofCarpenters, AFL-CIO4Adams' work on that site was not disrupted by thepicketing, but other craft employees for other subcon-tractors left their jobs. For reasons discussed infra, nofurther findings are necessary regarding the location orconduct of the pickets and the related conduct of Perryat the site. Suffice it to state that Adams set up a "re-2 See. Rodtner and Judith 4da , dh/a A da I lion Comllpanyi, 219NLRB 211 (1975)GC. Exh 2 and Resp Exh 3. respectively4 nless otherwise staled findings about the nature of picketling aridrelated conduct are derived from the testirnonly f Rodnlle Adams, x A hoserecall seemed clear, and ails not cotradicted excep h Classic's job su-perintendent Wood. whose recall was poorserved gate" system which, at some later point on No-vember 10, 1977, the pickets "honored" for the rest ofthat day and during picketing on November 11. Nounfair labor practice charges were filed about that con-duct.In August 1978, Perry, on behalf of the Council, sent aletter (C.P. Exh. 1) to another general contractor respon-sible for a different job on which Adams was scheduledto work, which contained a message essentially similar tothe above-described November 2, 1977, letter. However,no picketing took place on that latter job. No chargeswere filed in that connection either.B. Events in 1979The above-described pattern in 1977 on the Orangeproject was essentially repeated in 1979 when Adams re-ceived a second insulation subcontract from Classic for asecond phase of residential construction there. Thus, onFebruary 15, Perry dispatched a letter to Classic (butnot, this time, to Adams) advising that the Council be-lieved that it had a right to "advertise" the fact thatAdams was not signatory to an agreement with "theCarpenters Union," including by "picket lines" calculat-ed "... to inform the public of this ...."5 RodneyAdams, Adams' president, was shown a copy of thatletter by one of Classic's representatives.Perry's February 15 letter further disclaimed any in-tention to direct picketing against Classic " ..or anyother employers or employees of any other employer onthe jobsite." The letter closed with an invitation to Clas-sic to advise the Council should Classic believe that anypicketing might "... overstep the bounds of legalityOn March 22, picketing took place at Perry's directionduring a portion of workday at the Orange project. Thepicket sign read:Adams Insulation. Non-UnionUnfair to Carpenters, Sanctioned byOrange County District Council ofCarpenters, AFL-CIOAgain, Adams' work at the site was not disrupted.Again, although some details are lacking, the recordshows that some employees of other contractors at theOrange project left their jobs during the picketing.6The Orange project contains "model homes" and salesoffices maintained by Classic near one entrance to theproject. The March 22 picketing was conducted else-GC Exh 3s Charges arising from the picketing conduct were also filed b Adamsunder Sec (b)(4)(i) and (ii)(H) of the Act in Cases 21-CC-219 ad 21-CC-2170 A consolidated complaint againsl Respondetls i those casesissued on May 14, setting a hearing thereon for October 21 The' werenot ordered collsolidated wilh the instant (bh)(7)(C) cases. notithstalld-ing their common n ll .at ires. for rasonl explaied h\ cotlnselI for the Gcln-eral Counsel To the extet possible. I hc trie d To is oid making find-inags o fact pertlllng tl i ssues which may he decided on a differentrecord hb ai differenlt adnmil rat e I, il ludge in the scheduled 8(b)(41cisrC CARPENTERS LOCAL 2361317where-in general, at points where employees and sup-pliers of contractors entered and left the project.A "reserved" gate system was established between 7and 9:30 a.m. on the morning of March 22, designatingone gate for Adams' employees and suppliers and an-other gate for the other contractors, their employees,and suppliers. At 9:30 a.m., after erecting the reservedgates, Adams approached Perry, who was still picketingat the non-Adams, or "neutral" gate. Adams pointed outthe gate systems and asked Perry to "lawfully observe"them. Perry replied that he had placed a call to Respon-dents' attorney and was waiting to hear from him.Adams then left, but as he did so he observed Perrymove approximately 70 feet to the south of the neutralgate, that is, referring to General Counsel's Exhibit 4, asite diagram, to a point on Ecoff Street approximately 70feet south of the neutral gate at Ecoff and CherryStreets. The "primary" gate for Adams was substantiallyfarther away, being located on Cherry, east of the Bever-ly Drive intersection. (See also Resp. Exh. 1.)The precise conduct of picketing, thereafter, on March22 is in dispute. Rodney Adams testified that he occa-sionally saw Perry or one or more other pickets patrol attimes to points within 20 feet of the neutral gate. Adams'testimony here was somewhat nonspecific since he ac-knowledged that Perry and other individuals who hadcarried picket signs were not carrying them at all timesthat he observed them near the neutral gate. Perry testi-fied, however, that he tried to picket away from directlyin front of the neutral gate, but nevertheless came asclose as 40 feet to it. It is found that after first moving 70feet south of the neutral gate, Perry (and perhaps otherpickets), thereafter, tended to place themselves nearer tothe neutral gate. Although the record is confusing, theprimary gate was apparently also being picketed duringthis period.Between 9:30 a.m. and 1:30 p.m., some employees ofneutral contractors working on the site left their jobseven though their scheduled work had not been complet-ed. These included carpenters, glass installers, anddrywallers. In this regard, Adams credibly stated thatabout 10:30 a.m. he observed three unnamed "businessagents"7go to a point in the project, which was blockedfrom his view by a house, and return about 3 minuteslater. About 2 or 3 minutes thereafter, two carpenterswalked out of the "identical area," got into a pickuptruck, and left the project. At some unidentified pointduring the same period, Adams credibly testified that hesaw Perry, another of Respondents' agents named Napo-lis, and a third unnamed individual, grouped near a truckbearing the legend "United Sanitation" which regularlyvisited the Orange project to clean the portable toilets onthe site. The truck was at the point of entering the neu-tral gate, but was stopped. The unnamed person withPerry and Napolis handed the United Sanitation driver asheet of paper and spoke with him through the window.The truck then drove away from the site, later returning,and entering through the primary gate.t In content, however, it is concluded that they were Respondents'representatives, since Adams as responding to a line of questioning fol-los ing his affirmation that he had seen ". conversations betseen indi-viduals who had been picketing and other persons on the jobsite"Adams was instructed by Classic not to work at theOrange project on Friday, March 23, but, rather toreturn on Saturday the 24th, to continue his insulationwork. This was to permit Adams to work at times whenno other contractors were scheduled to be at the project,and to thereby avoid picketing disruptions. No picketingwas conducted on that Saturday when Adams workedalone at the Orange project; nor thereafter, when Adamsby pre-arrangement, worked at times when other tradeswere not at the site.Other incidents were also litigated. Undisputed testi-mony from Rodney Adams shows that Perry had a con-versation with Rodney Adams on March 23, which argu-ably suggests that Respondents' March 22 picketing hadpurposes beyond merely "truthfully advising the public"of Adams' nonunion status. Similarly, there was a con-versation involving Perry and another of the Council'sbusiness representatives, Randy Thornhill, and two ofAdams' employees, Jack Angove and Michael Williams.The latter conversations took place roughly a week afterthe March 22 picketing and at a different constructionproject, where Adams was working as a subcontractor.Those conversations arguably show that Respondentswere engaging in "organizing" activity among Adams'employees. No detailed findings are entered regardingthose incidents because they either may be taken as cu-mulative evidence that Respondents' March 22 picketingwas organizational or recognitional in character, orthey have more direct relevance to the yet-to-be-litigated8(b)(4)(B) proceedingsIV. ANALYSIS AND CONCLUSIONSSection 8(b)(7)(C) of the Act outlaws recognitional ororganizational picketing by an uncertified union withoutan election petition having been filed ". ..within a rea-sonable period of time not to exceed thirty days from thecommencement of such picketing." Normally, under theconstruing cases, this means that recognitional'°picket-ing may take place for up to 30 days without violatingSection 8(b)(7)(C), even absent the filing of a petition."It is plain that picketing within the 6 months prior tothe instant charge took place on only one date, March22. Thus, even assuming that Respondents' picketing wasthe type of recognitional picketing proscribed by Section8(b)(7)(C), and was not, as Respondents contend, pro-It is ultimately concluded that the major premise underlying the8(b)(7)(C) complaint is untenable even if the March 22 picketing was or-ganizational or recognitional in character. In any case. it may be conclud-ed. without reference to the additional incidents, that the March 22 pick-eling was recognitional or organizational and vwas not of the protected."second proviso" species (see "Discussion and Analysis." infra)9 See fn 6. supra.' "Recognitional" is the term used hereafter to indicate picketing foreither recognitional or organizational purposesi See. e g. Ventura County District Coiicil of Carpenters. LUnitedBrotherhood of Carpenters and Joiners of .lmerica, AFL-CIO (CompositorConstructionl 242 NLRB No 155 (1979). and cases cited in ALJD. fn10 Compare cases, unlike herein. shere picketing for less than 30 days isheld to be unreasonably lengthy due o special factors. such as violenceon the picket line See. eg.. Disirtc 65. Retail. Wholesale d DepartlneuiStore Union. 4FL-C0I (Eastern Ca,,meru & Photo Shop Corp.). 141 NLRB991 (1963)CARPENTERS LOCAL 2361 317 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDtected "second proviso" picketing,' it is quite obviousthat the General Counsel's complaint assumes sometheory which takes into account more time than the 1day on which picketing occurred.The General Counsel advances several alternative the-ories, themselves requiring acceptance of subsidiary con-tentions, to support the claim that Respondents' conductin 1979 violated Section 8(b)(7)(C). In the most brief out-line, the major alternative claims are as follows:A. Theory II. When a threat to enage in recognitional picketingcontinues unretracted for more than 30 days, a perfectedviolation of Section 8(b)(7)(C) is made out.2. Respondent's February 15 letter, considered againstthe above-described 1977 background, was a "threat" toengage in recognitional picketing, notwithstanding itsstated intention to engage in protected "second proviso"picketing.3. Therefore, the February 15 "threat," having contin-ued unretracted for more than 30 days, violated Section8(b)(7)(C).B. Theory II1. (The same "major premise" set forth above as"A".)2. Assuming that the 1977 background did not taintthe February 15 letter ab initio, as soon as it becameclear by the conduct of Respondents' March 22 picketingthat the picketing was for recognitional purposes, thisfact requires the conclusion that the February 15 letterwas "really" a coded threat to engage in recognitionalpicketing. 133. Therefore, the February 15 "threat," having contin-ued unretracted for more than 30 days, violated Section8(b)(7)(C).Thus, under either of the above theories, it is also nec-essary to accept the conclusion that the picketing whichactually took place (in 1977, or in 1979, or during bothperiods, depending on the theory) was of a recognitionalcharacter. For, only if one has drawn that conclusion2 Referring to the second proviso to Sec 8(b)(7)(C), a concession toconstitutional concerns under the first amendment, which exempts fromthe general ban against unreasonably lengthy recognitional picketing,picketing or other publicity for the purpose of truthfully advisingthe public (including consumers) that an employer does not employ mem-bers of, or have a contract with, a labor organiation ..That ex-emption is circumscribed, however, by the further qualification that suchpicketing must not hase " an effect .[ofl inducing] any individualemployed by any other person not to pick up. deliver or transportany goods or not to perform any services" (The "effects" qualification tothe second proviso.) Picketing pursuant to the second proviso is not in-consistent with a recognitional object-indeed, it almost certainly denotessuch aii object-but. so long as the second proviso tests are satisfied itmay be conducted indefinitely without violating the proscriptions of Sec8(b)(7)(C) See, e g. Local Union 429. International Brotherhood of Electri-cal Workers, AFL CIO (Sarl .11M Meloson d b/a Sam Melson. General Con-tractor), 138 NLRB 460, 461 (1962), and cases citedla Admittedly. Theory 1 1 might also invite reference to the 1977 back-ground in order toi determine the "real" purpose or intention underlyingthe February 15 letter Under Theory 1, however, the 1977 background isargued as sufficient by itself to impute to the February 15 letter a inten-tion. notwithstanding its terms, to engage in recognitional picketingTheory II differs from Theory i. therefore. only in that it allows for thepossibility that it might he necessary to wa it until post-February 15 pick-eting actually took place in order to divine the "real" intention underly-ing the issuance of the February 15 letterwould one have even a threshold basis for treating theseemingly innocuously worded February 15 letter as acoded "threat" to engage in picketing for a recognitionalpurpose. And only on reaching that conclusion about the"true" meaning of the February 15 letter would there bea case warranting consideration of the validity of themajor premise common to the General Counsel's alterna-tive theories. 14For reasons discussed hereafter, I do not find themajor premise relied upon by the General Counsel to belegally well founded and, accordingly, it is unnecessaryto determine whether or not the picketing in 1979 (and,for similar reasons, the picketing in 1977) was recogni-tional in character. Were it necessary to determine thisquestion, however, I would have no hesitancy in con-cluding that the picketing on March 22 was recogni-tional, and that it was not of the type protected by thesecond proviso. Rather, the picketing was conducted insuch a manner as to "signal" to organized labor thatthere was a dispute in progress. Such activity is inconsis-tent with the type of picketing which the second provisoprotects. Local 3, International Brotherhood of ElectricalWorkers AFL-CIO (Jack Picoult), 144 NLRB 5, 8 (1963),enfd. 399 F.2d 600 (2d Cir. 1964).'5 The presence ofpickets at or near gate areas reserved for the unionizedsubcontractors on the Orange project, coupled with theabsence of picketing when Adams was working therealone, clearly indicates such a "signal" purpose. So toodoes the fact that Respondents' representatives engagedin conversations with the United Sanitation driver whothen left the site and, as I infer, with the carpenters wholeft the site shortly after the three union agents wereseen walking to an area where those carpenters had beenworking. Considering as well that the picketing wasnever conducted at times and places where the "public"might be found (such as at the "model home" and salesoffices located at an entrance to the project well awayfrom the entrance used by the unionized tradespeople), itseems quite clear that the picketing was not solely, if atall, for the purpose of "truthfully advising the public"that Adams was nonunion." The General Counsel asserts a "fall back" position, in addition tothe above-noted theories. That is. that even if the March 22 picketingswere treated as being of the second proviso type, it was not protectedthereby. because i occasioned the "effects" w hich remove that proviso'sprotection But this is simply a variation on one of the two major alterna-tive theories urged, and likewise requires acceptance of the major prem-ise common to them. Thus, assuming that the March 22 picketing were ofthe "second proviso" type. but, because of its "effects." it thereby lostthat proviso's protection, it would then be treated simply as "normal" re-cognitional picketing. itself permissible under the statute for a reasonableperiod of time not to exceed 30 days. Since the picketing herein only oc-curred on I day, it would be just as lawful as picketing for da s with anundisguised recognitional object Therefore, the illegality in the situation,if an),. would not lie in the fact of I day of picketing for such a purpose,but, rather, would derive from the fact that ai unretracted "threal" toengage in such picketing had continued for more than 30 days Thus, ac-ceptance of the General Counsel's major premise discussed above is againrequired to find merit to even this "fall back" positionSee also Hoisting and Portable Enginreers .L ocal Union 101, affiliatediith he Interriationa LUnioin Operating Engireers AFL-CIO (SherwoodConslrtrction Compne. Incr.), 140 NLRB 1175. 1179 (1963) iuramersrLocal U'n'ion r o. 5. a/,' Iriternational Brotherhood of Teamsers, Chauf-fears. Warehousemenr & Helpers. hind (Barbe r Brlthers Cotracing Co..Inc, 171 NLRB 30. 32 (1968).----^ - CARPENTERS LOCAL 2361319Accordingly, I am prepared to accept that Respon-dents' March 22 picketing was for recognitional pur-poses. Moreover, especially in the light of the 1977 pat-tern of picketing conduct which was similarly precededby a letter announcing an intention merely to engage inprotected "second proviso" picketing, I am prepared tointerpret the February 15 letter as essentially being acoded threat to engage in traditional recognitional pick-eting, notwithstanding its invocation of a "second provi-so" purpose. Thus, were I to find the General Counsel'smajor premise legally acceptable, i.e., that an unretractedannouncement of an intention to engage in recognitionalpicketing violates Section 8(b)(7)(C) after 30 days haspassed, I would be compelled on this record to sustainthe General Counsel's complaint.As the basis for his major premise, the General Coun-sel relies on General Service Employees Union Local No.73, affiliated with Service Employees International Union,AFL-CIO (A-I Security Service Co., et al.), 224 NLRB434 (1976), enfd. 578 F.2d 361 (D.C. Cir 1978). In A-i,the Board (then Chairman Murphy and then MemberFanning dissenting)'lheld that ". ..Section 8(b)(7)(C)of the Act proscribes a threat to picket where the unioncannot be certified as collective bargaining representa-tives because it admits into membership both guards andnonguards." Id. at 434.Briefly, the pertinent facts in A-I, were that the unionseeking to represent a unit of the employer's guards wasdisqualified under Section 9(b)(3) of the Act from obtain-ing certification in such a unit because it admitted non-guards to membership. That union had threatened topicket in support of what was found to be a recogni-tional purpose, and that threat continued unretracted formore than 30 days. No picketing ever ensued, however.The Board majority, using language that is the underpin-ning of the General Counsel's major premise herein,stated:A threat continues in effect unless it is retracted.Thus, a threat to picket for a proscribed object isoperative until such time as the union clearly indi-cates that it no longer intends to pursue the threat-ened picketing.ingly, the majority reasoned, had that union picketed forrecognitional purposes ". ..for whatever duration ..."such picketing would have violated Section 8(b)(7)(C).l7Under those peculiar circumstances, therefore, i.e.,where the union might otherwise be able to obtain bythreats that which it could not lawfully obtain by eventhe briefest picketing, the Board majority felt compelledto treat an unretracted "threat" to picket for a pro-scribed object the same as picketing for a proscribedobject. i sIf this analysis of A-i is correct, then it does not auto-matically follow from A-i alone that a threat to picketfor recognitional purposes made by a union which is ca-pable of obtaining certification in the unit sought be-comes unlawful if it continues unretracted for more than30 days. This is because, unlike the A-i situation, suchactual picketing for no longer than a reasonable time notto exceed 30 days would be unlawful when engaged inby a union capable of receiving certification. And, in thisregard, it ought to be borne in mind that while a recog-nitional objective is sometimes referred to as a "pro-scribed" objective, it is not really that "object" which isproscribed when held by a union capable of receivingcertification, but, rather, it is the means by which thatobjective is attempted to be secured (i.e., by unreasonblylengthy picketing) which is proscribed by Section8(b)(7)(C). 9 Thus, unlike the A-i situation, a "threat" bya union capable of receiving certification to picket for re-cognitional objectives is not necessarily a threat to dosomething which the statute proscribes.Accordingly, there is a distinguishing gap between the"uncertifiable union" situation in A-i and the "certifiableunion" situation posed herein. And I would not uncriti-cally apply the "unretracted threat" doctrine from A-I tothe instant situation, absent some solid bridge of addition-al authority over that gap.The General Counsel relies on the Board's decision inLaborers International Union of North America, LocalUnion No. 652, AFL-CIO (Richard Sewell, Inc.), 238NLRB No. 140 (1978), as just such a bridge, since it in-volved, as here, a "certifiable" union. In Sewell, supra,the Board panel of Chairman Fanning and Members Jen-kins and Murphy affirmed20Administrative Law JudgeRichard J. Boyce in finding that the union involvedtherein had violated Sections 8(b)(4)(i) and (ii)(B) and4-1. supra at 436' Hence the following related sentences in the majorit, opinion ap-pearing al .--1. sipra at 436:Only i the [alutuory] language means hat u e hae set forth. wsillSection (bl(7)(C) accomplish the congressional objecmtieOnls finding that both picketing and the threat to picket sere thesame proscribed object will meet with the siatutor5 language and thecongressional intent expressed thereinSe,. generails. l, crlationol/ oid Carrtr, Butldg aid (.,,,,, ,. l.a-h, cr I /' 4temrwa. Local 840) 4- L- CIO (C 4 Bh,im (,i;ruc;tottCo, I35 NlRB 1153, 1154 (1962)2 Ch iltanr Fanning and Member Niurph:. speclficallN noted the profiorma characler of their affirmance of the finding of the X(h)(7)(C) x Iola-lionI homicser, citing the fact thai no eceptilnlls had been tiIken to thefirliltig f the Adniistrate Las Judge i this regard. led further itiligtheir os] i diis ts in -I .iuprl Sd,(/' mifr;), fn I* * * **s...with threats to picket, the applicable [reason-able period of time not to exceed 30 days] runsfrom the date the threat is made until the date it isretracted. [Id. at 436, fn. 8.]Were .4-1, the only source for the General Counsel'smajor premise herein, however, I would not view thatcase as dispositive of the instant one. It was of criticalsignificance to the Board majority in A-I, that the unionwhich threatened recognitional picketing was statutorilydisqualified from obtaining representation rights for theunit of guards in which it sought recognition. Accord-in The dissenters expressl disagreed swith a construction of Sec8(h)(7) and its subpart (C) '4hich treated unreiracted threats the same aspicketing I hen Chairman Murph? cm Oltuided. iiiir u/i. that this ouldmake the prnoseripnpins of S. g(hb It(C) more seerc as tospeech than as tiio. tail eciomiic actil " Id at 47. fr 12CARPENTERS LOCAL 2361 319 320DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(b)(7)(C) by conduct which included a threat by theunion to picket for recognitional purposes, coupled withactual picketing for that purpose for approximately 20days. In pertinent part, and relying solely on the "unre-tracted threat" doctrine derived from A-l,supra, Admin-istrative Law Judge Boyce reasoned as follows:Regarding Section 8(b)(7)(C), a violation vestedwith the lapse of over 30 days following [theunion's] November 11 threat to shut the projectdown if Pelayo failed to appear at the hall on the15th to discuss signing a contract. For, without anelection petition being filed, Respondent not onlyfailed ever to retract that threat, which had a mani-fest recognitional object, but reaffirmed it on No-vember 15 when Hernandez declared that Pelayohad no intention of signing and that the projecttherefore would be picketed or shut down, andacted consistently with both threats by picketingPelayo from December 7 to 27. [Sewell. supra atALJD.]Sewell is not binding precedent on the point at issue,however, since a majority of the Board panel affirmingAdministrative Law Judge Boyce on this point did sopro forma, in the absence of exceptions, and expresslynoting their continuing disagreemnt with the "unretract-ed threat" concept which was articulated in A-i (see fn.19, supra). And, while Administrative Law JudgeBoyce's reasoning, which favors the General Counsel'stheory herein, should not be disregarded in my analysisof the instant case, neither am I bound to adhere to it,where the Board has not expressly affirmed it on itsmerits.As noted above, contrary to Administrative LawJudge Boyce in Sewell, supra, I believe that the distinc-tions between the A-I "uncertifiable union" situation andthe "certifiable union" situation posed herein are criticaland dispositive. Thus, even interpreting the February 15letter herein as a coded announcement of Respondents'intention to engage in recognitional picketing, such anannouncement is not, per se, a"threat" to do somethingwhich is unlawful. For such an announcement to triggerthe application of the A-I "unretracted threat" doctrine,it would have to be susceptible of being interpreted as astatement of an intention to do something which Section8(b)(7)(C) outlaws,2land not merely as stating an inten-tion to do something which is lawful provided it is notcontinued beyond a reasonable time. The February 15letter is, at best, an example of the latter.Moreover, to apply the "unretracted threat" doctrineto a certifiable union's statement of intention to engage inrecognitional picketing would lead to seemingly incon-gruous and undesirable consequences in the labor rela-tions arena-consequences which it is doubtful werewithin the contemplation of Congress in enacting Section21 For example, if a certifiable union vere to tell an employer that itintended to picket the employer for more than 30 days to obtain recogni-tion, and did not in tend to file a petition during that period, this wouldarguably constitute something roughly parallel to the threat found viola-tive in A, siupru. And even then, under the ;4-1 reasoning. more than 30days would have to elapse before the union's statement would constitutl ea violation of Sec 8(b)(7)(C).8(b)(7)(C). Thus, if the General Counsel's major premiseapplies herein, it follows that a union which has an-nounced an intention to engage in recognitional picketingviolates Section 8(b)(7)(C) as soon as 30 days has elapsedwithout the filing of a representation petition, even if nopicketing actually occurs. By contrast, a union which ac-tually pickets for up to 30 days with such an object, nor-mally will not be found to have violated Section8(b)(7)(C).This result alone seems anomalous and beyond Con-gress' contemplation since it suggests that up to 30 daysof actual picketing is somehow less extortionate than amere announcement of an intention to do so which con-tinues unretracted for 31 days.22I would not lightly at-tribute to Congress the view that 30 days of actual pick-eting carries with it less potential for mischief than doesthe mere passage of 31 days after receipt from a certifi-able union of a stated intention to picket for recognition.The facts of this case alone demonstrate the difficultyof accepting such a view. Respondents' February 15letter had absolutley no indentifiable effect on the abilityof Adams and other contractors on the Orange projectto perform their normal work. The only discernibleeffect of the February 15 letter was to give those con-tractors some advance warning that picketing mightoccur at the project, thus enabling them to prepare them-selves against such an eventuality by readying reservegate signs and by making standby scheduling arrange-ments calculated to minimize the effects should picketingactually occur. Contrasted with these seemingly desirableeffects of the issuance of an advance warning by Respon-dents,23the actual picketing on only I day had demon-strably disruptive effects on the performance of sched-uled work.Viewed in a slightly different way, if the GeneralCounsel's "unretracted threat" theory is correct as ap-plied to this type of case, it seems certain that certifiableunions contemplating a recognitional picketing campaignagainst an employer will simply abandon the use of ad-vance warnings and will tend to resort to surprise picket-ing appearances on jobsites, with predictably more dis-ruptive consequences to the targeted employer andothers working in proximity to him, than if some ad-vance warning had been received. Again, if a certifiableunion may picket for recognition for up to 30 days with-out running afoul of Section 8(b)(7)(C), but the sameunion will violate Section 8(b)(7)(C) 31 days aftermaking an unretracted statement of intention to picketfor recognitional purposes (and without ever picketing),unions will tend to renounce the latter activity and toembrace the former.22 Although invited at the hearing to comment on this seeminglyanomalous result, and to disabuse me of this viewr by citation to legisla.tive history or otherwise. neither the General Counsel nor the ChargingParty has addressed the question in their othervwise extensive post-trialbriefs23 These observations should not be read as condoninig ir encouragingthe use of disingenuous. self-serving. or misleading -"%arning" letters byunions whose true purpose is to conduct a recoglintionllal picketing cam-paign Rather. the point is that such letters. hosever self-serving or mis-leading as it the true purpose harbored by the union. at least permit thetargeted employer and others wsho may be affected by picketing to takeprecautions to minimize the impact of any actual picketing v.hich mayfiolloxk CARPENTERS LOCAL 2361321Nothing has been called to my attention which sug-gests that Congress, through Section 8(b)(7)(C), intendedto encourage "surprise" or "ambush" picketing cam-paigns and to discourage the use of prior warnings. Yet,this is a predictable consequence of adopting and apply-ing to this type of case the major premise relied upon bythe General Counsel.Accordingly, I conclude that Section 8(b)(7)(C) doesnot make it unlawful for a certifiable union to issue and"continue" for more than 30 days a statement of inten-tion to picket an employer for recognition. Since a con-trary theory is at the heart of the complaint herein, it isrecommended that the complaint be dismissed.2424 An, other contentionls contrar to this recommended result are like-wise rejected In this regard. I have in mind another "fall-hack" theorybriefly argued at the close of the General Counsel's brief, to it: that theI day of picketing in 1979 should be treated as a mere continuation of the2 days of picketing in 1977. and, accordingly. the intervening 1-1/2 yearsshould be treated as a period of constructive" picketing which exceededthe 30-dav "grace period" allouwed for in Sec 8(b)(7)(C) The cases reliedon by the General Counsel in this regard each involve "intermiltent"picketing during a relatisely brief period (albeit more than 30 days) hut'swhere the days of actual picketing totaled ferrer than 30 days (See. e gInternarioina/ L nlion of Operatinlg Engllieeri. Local 4. ei al (Seward Co,1-struciron Crnmpan, Ilc, 193 NLRB 632 (1971). and case cited at fn. IAs the General Counsel concedes, hoa ever, the Board has niever appliedthe intermittent picketing doitrine so as to find iolatixe of Sec8(b)(7)(C) only 3 days of actual recognitional picketing over a -1/2->earperiod Especiall shere, as here. Respondellts lay dormant for 1-1/2years before emerging to pickel Adams on I da!. I find the GeneralCounsel's theorY in this regard to he siihouli meritCONCLUSIONS OF LAW1. Adams is, and at all times material herein has been,an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. The Local and the Council are, and have been at alltimes material herein, labor organizations within themeaning of Section 2(5) of the Act, and William Perryhas, at all times material herein, acted as agent for eachof them.3. Those Respondents did not, singly or collectively,violate Section 8(b)(7)(C) of the Act by allowing thestatements contained in their February 15, 1979, letter tocontinue unretracted for more than 30 days, even if thosestatements be construed as reflecting an intention toengage in recognitional picketing against Adams.4. Respondents' 2 days of picketing against Adams in1977, coupled with I day of picketing against Adams in1979, did not violate Section 8(b)(7)(C) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record herein, and pursuant toSection 10(c) of the Act, I hereby issue this recommend-ed:ORDER25The complaint is dismissed in its entirety.25 In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations. he adopted b} the Board andbecome is findings. conclusions. and Order. and all objections theretoshall he deemed raived for all purposesCARPENTERS LOCAL 2361 321